1    PHILLIP A. TALBERT
     Acting United States Attorney
2    CHRISTOPHER D. BAKER
     Assistant United States Attorney
3    4550 California Avenue, Suite 640
     Bakersfield, CA 93309
4    Telephone: (661) 489-6150
     Facsimile: (661) 489-6151
5

6    Attorneys for Plaintiff
     United States of America
7

8                                   IN THE UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-CR-00078-NONE-SKO

12                                 Plaintiff,              PETITION FOR ORDER ON STATE OF
                                                           CALIFORNIA WRIT FOR HABEAS CORPUS AD
13                          v.                             PROSEQUENDUM

14   KEISEAN ROCKMORE,

15                                Defendant.

16

17          The United States of America, by and through its attorneys, PHILLIP A. TALBERT, Acting United

18   States Attorney, and CHRISTOPHER D. BAKER, Assistant United States Attorney, files this Petition for an

19   Order on a State of California Writ for Habeas Corpus ad Prosequendum.

20          1.      Defendant Keisean Rockmore is scheduled to appear in Department CC of the Kern County

21   Superior Court on Monday, July 12, 2021, at 8:30am for a pre-preliminary hearing in case BF 183956 B.

22   The Kern County Superior Court issued a Writ for Habeas Corpus Ad Prosequendum on June 24, 2021,

23   directing his production for the July 12, 2021, hearing. (See Exhibit A).

24          2.      The defendant is currently in the custody of the United States Marshal, charged in the above

25   entitled action, and is being housed at the Kern County Jail – Lerdo Pre-Trial Facility.

26          3.      The defendant’s next appearance before the U.S. District Court is scheduled for August 18,

27   2021, at 1:00 p.m. for status conference. Accordingly, the government seeks an order permitting the Kern

28   County Sheriff’s Office to take the defendant into their custody and transport him to Kern County Superior

                                                            1
30
1    Court on July 12, 2021, and that the order demand return of the defendant after his appearance at the state

2    court proceeding. The return date shall be on July 12, 2021. The government further requests the order

3    permit the Kern County Sheriff’s Office to produce the defendant for any future state court appearances in

4    case BF 183956 B, so long as such appearance does not conflict with any future date on which the defendant

5    is scheduled to appear in federal court.

6

7     Dated: June 28, 2021                                     PHILLIP A. TALBERT
                                                               Acting United States Attorney
8

9                                                              /s/ Christopher D. Baker
                                                               CHRISTOPHER D. BAKER
10                                                             Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
30
1

2

3

4

5

6

7

8

9                                   IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                             CASE NO. 1:21-CR-00078-NONE-SKO

13                                 Plaintiff,              ORDER ON STATE OF CALIFORNIA WRIT FOR
                                                           HABEAS CORPUS AD PROSEQUENDUM
14                          v.

15   KEISEAN ROCKMORE,

16                                Defendant.

17

18          The above-named defendant, Keisean Rockmore, currently is scheduled to appear in Department CC

19   of the Kern County Superior Court on Monday, July 12, 2021, at 8:30am for pre-preliminary hearing in case

20   BF 183956 B.

21          The defendant is currently in the custody of the United States Marshals Service, charged in the above

22   entitled action, and is being housed at the Kern County Jail.

23          IT IS HEREBY ORDERED that deputies of the Kern County Sheriff’s Office may produce the

24   defendant in state court on July 12, 2021, for purposes of his presence at the pre-preliminary hearing, but

25   shall return him to the custody of the United States Marshals Service in the physical custody of the Kern

26   County Jail immediately after the proceeding has concluded on July 12, 2021.

27          IT IS FURTHER ORDERED that the Kern County Sheriff’s Office shall produce the defendant for

28   future state court proceedings with his return immediately thereafter to the United States Marshals Service

                                                            1
30
1    once the Kern County Sheriff’s Office confirms with an Assistant U.S. Attorney that the state court

2    appearance does not conflict with any federal court appearance. Under no circumstances is the defendant to

3    be released from the physical custody of the Kern County Jail other than for the court appearances that are

4    the subject of this Order or scheduled appearances in U.S. District Court, or upon further order from this

5    court.

6

7    IT IS SO ORDERED.
8
         Dated:    June 29, 2021                                /s/ Barbara    A. McAuliffe             _
9                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
30
